UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6867



SAMUEL ROBERT QUEEN, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; U.S. DRUG ENFORCE-
MENT AGENCY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
1152-MJG)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Robert Queen, Jr., appeals from the district court’s

order denying his “Motion to Relieve Plaintiff to Pay Filing

Costs.” We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Queen v. United States, No. CA-98-

1152-MJG (D. Md. June 4, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2